F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                         JUL 22 1998
                            FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

    ELMA AUGUSTINE,

               Plaintiff-Appellant,

    v.                                                No. 97-3261
                                               (D.C. No. 95-CV-2489 GTV)
    JAMES ADAMS; ADAMS, BROWN,                          (D. Kan.)
    BERAN AND BALL, CHTD.,
    a Professional Association; JOHN
    BIRD; ROBERT GLASSMAN;
    GLASSMAN, BIRD & BRAUN,
    a Partnership,

               Defendants-Appellees.

         and

    CHARLES HAYNES,

               Defendant.




                            ORDER AND JUDGMENT *



Before KELLY, BARRETT, and HENRY, Circuit Judges.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.

       Plaintiff Elma Augustine appeals the district court’s grant of summary

judgment in favor of defendants-appellees on her professional malpractice claims

arising out of the preparation and probate of her mother’s will and trust. This

court lacks jurisdiction over this appeal because the district court has not

adjudicated all of the claims against all of the parties.    See Fed. R. Civ. P. 54(b).

       The plaintiff appeals an order of the district court dismissing some, but not

all, of the defendants. Plaintiff voluntarily dismissed the claims against one of

the defendants without prejudice. Therefore, the order dismissing the claims

against the defendants-appellees with prejudice is not a final order.     See Cook v.

Rocky Mountain Bank Note Co. , 974 F.2d 147, 148 (10th Cir. 1992). Pursuant to

Lewis v. B.F. Goodrich , 850 F.2d 641, 645-46 (10th Cir. 1988) (en banc), this

court gave the plaintiff fifteen days in which to obtain either a final judgment or a

Rule 54(b) certification. The district court denied the plaintiff’s motion for

certification.




                                              -2-
      Accordingly, this appeal is DISMISSED. The mandate shall issue

forthwith.



                                                Entered for the Court



                                                Paul J. Kelly, Jr.
                                                Circuit Judge




                                     -3-